DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. Furthermore based on Applicant’s remarks, the claim interpretation is hereby, proper and maintained as discussed below. This office action is made Final

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

As to claims 1-18, the claim limitations recite various “program modules…”, “units” (claim 1, line 2, recites “a rebroadcasting module..”, line 5, recites “..on-demand module…”, line 6+, recites, “library unit..”,  “broadcast unit, playback unit, etc…..similar module(s), unit(s), etc., are recited in claims 1-18; are hereby interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they us a generic placeholder “module", “unit” coupled with functional language “configure to” without structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Page fig.2; Para [0058]+ illustrates a media server with various program modules and units.  

5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOLL et al (2005/0132295) in view of REY et al (2012/0030050) and further in view of DONOGHUE et al (2010/0251304) 
	As to claim 1, NOLL discloses a multimedia server (fig1, Network Operating Center (NOC) [0046-0048]) accessible by specific users having a first access authority for restricted and un-restricted on-demand viewing of on-demand multi-media programs and non-specific users having a second access authority for restricted and un-restricted on-demand viewing of on-demand multi-media programs, comprising:
	A rebroadcast module (figs.1-5+, NOC/ISP application(s)/controller for recording or caching content and re-broadcasting program requests) broadcasting to the specific users with an external channel according to a program guide, wherein the channel has an external channel supply source and broadcasts not-on-demand multimedia programs; and a program on-demand module (fgs.1-5+, [0008-0016] and [0046-0052]) storing a plurality of multimedia programs on-demand ([0005], [0046-0052], [0089], [0094] and [0117]);, note NOC/ISP servers collects (recording or caching), aggregates, classifies content and assigns appropriate targeted Ads and e-commerce material to content and schedules content for transmission on virtual channels, includes a virtual channel dancer server which resides, to an edge, various locations including the client, content, automatic rich media and multimedia content directly to consumer device , comprising:
            A program on-demand playback unit (POP Client Server “Channel Dancer” associated with NOC/ISP [0008]) for restricted and un-restricted on-demand viewing of on-demand multi-media programs as stored in the program library unit a user request or profile (a user-adjustable sequence), wherein, in response to a specific user’s one or more command for one of the VOD multimedia programs as stored in the program library unit at any time, the program on-demand playback unit provides the VOD multimedia programs (in a sequence decided) requested by the specific user to a user device and causes the user device to play the VOD multimedia programs (in a sequence decided) requested by the specific user without being subject to broadcast ([0046-0052], [0061-0068], [0083-0086], [0088-0091] and [0094-0099]), NOC/ISP servers collects (records or caches content: rich media, VOD, etc.,) schedules content and propagates requested virtual channels or subset of virtual channels and the client scans channels to select a desired channel(s) and further enables concurrently capturing of virtual channels and watching/recording one or more programs:
	A virtual channel management unit (Controller not shown associated with NOC/ISP servers) associating the plurality of VOD multimedia programs as stored in the program library unit with a virtual channel and creating a virtual program guide for the virtual channel to schedule the VOD multimedia programs for restricted and un-restricted on-demand viewing of on-demand multi-media programs as stored in the program library unit, in accordance with broadcast times and in a sequence specified by the virtual program guide: and a virtual broadcast unit upon determining access authority of non-specific users provides a restricted VOD viewing by broadcasting the plurality of VOD multimedia programs as stored in the program library unit according to the broadcast times and to the sequence as specified by the virtual program guide to the nonspecific users without changing access authority of the non-specific users so that the on- demand multimedia programs of the virtual channel can only NOC/ISP servers collects (records or caches content: rich media, VOD, etc.,) schedules content and propagates requested virtual channels or subset of virtual channels and the client scans channels to select a desired channel(s) and further enables concurrently capturing of virtual channels and watching/recording one or more programs; the controller of NOC/ISP schedules content and propagates requested virtual channels or subset of virtual channels and the client scans channels to select a desired channel(s); furthermore POP Client Server/ISP 16, may receive the virtual channels directly from the transmission medium or the NOC/ISP; actuals primarily as simple multicast router to propagate virtual channel(s) (broadcast channels or non-on-demand) for viewing as indicated by the time specified as requested, classifying the contents: e.g. bundle of live sports and further discloses that on-demand viewing (virtual channel(s) scheduling of content via media servers associated NOC/ISP.
	NOLL provides instant access to various VOD multimedia programs via the virtual external server, accessing PPV, purchasing credits, etc. ([0104-0108]), BUT appears silent as to clearly distinguishing between users as to access levels and providing specific users, based on their viewing history, different access levels to desired VOD services.
	However, in the same field of endeavor, REY discloses electronic notification device and electronic method and further discloses distinguishing between users as to access levels using rules and other conditions to provide specific users or group of users with various levels of access as to VOD services, including using viewing history of specific groups of users to provide various or different access levels to desired VOD services (figs.1-8, [0042-0053], [0097-0099], [0111-0113] and [0249-0253]).

	NOLL as modified by REY, appear silent as to user-adjustable sequence of the multimedia programs and providing a guide based on the user desired sequence and further providing guide in other sequence(s) to users 
	However, in the same field of endeavor, DONOGHUE discloses personal media channel apparatus and method and further discloses user-adjustable sequence of the multimedia programs and provides a guide based on the user desired sequence and further provides guide in other sequence(s) to users (figs.2A-8C, [0148-0149], [0213-0216], [0261-0262], [0310-0311] and [0324]), user may edit the playlist and change the priority as desired.
	Hence it would have been obvious to one skill in the art before the effective filing date of the claim invention, to incorporate the teaching of DONOGHUE into the system of NOLL as modified by REY to enable user(s) to change their playlist as desired to meet their interest. 
	As to claims 2-3, NOLL further discloses a command detection unit for detecting for a channel surfing command of the specific user and, upon an affirmative detection, causing the virtual broadcast unit to provide content of the virtual channel to the user device and causing the user device to play current content of the virtual channel according to the virtual program guide for the restricted VOD viewing and wherein, when the command detection unit detects an additional channel surfing command of the specific user, the rebroadcast module provides content of the external channel to the user device, and the user device plays current content of the external channel according to the program guide ([0084-0099]), note remarks in claim 1.
	As to claim 4, NOLL further discloses wherein, during a time period in which the user device plays current content of the virtual channel according to the virtual program guide for the restricted 
	As to claim 5, NOLL further discloses wherein an order in which the multimedia programs on-demand appear in the list is identical to an order in which the multimedia programs on-demand are played according to the virtual program guide ([0084-0099]).
             As to claim 6, NOLL further discloses wherein, during, when the user browses the list, the order in which the multimedia programs on-demand appear in the list is identical to the order in which the multimedia programs on-demand are played according to the virtual program guide ([0084-0099]).
           As to claim 7, NOLL further discloses wherein during a time period in which the user device plays current content of the virtual channel according to the program guide, when the command detection unit detects an enquiry command of the specific user, the virtual broadcast unit provides a list of the multimedia programs on-demand to the user device, thereby allowing the specific user to browse the list and give the selection command for one of the multimedia programs in the list, wherein for the non-specific users, the virtual broadcast unit presents the list but prohibits the specific user from giving the selection command for one of the multimedia programs in the list ([0084-0099]), note that the system DRM for controlling access to the virtual channels broadcasting services
             As to claim 8, NOLL further discloses wherein the multimedia programs on-demand are each predetermined to belong to a first group and/or a second group so that the virtual channel management unit not only associates the multimedia programs of the first group with a first virtual channel and creates a first virtual program guide for the first virtual channel but also associates the multimedia programs of the second group with a second virtual channel and creates a second virtual program guide for the second virtual channel, wherein the virtual broadcast unit broadcasts to nonspecific users with note that the system management, manages and controls new users accordingly including creating new accounts to allow a user to view password protected content, PPV, etc.
           As to claim 9, NOLL further discloses wherein when the command detection unit detects a channel surfing command of the specific user, the virtual broadcast unit provides content of the first virtual channel to the user device and causes the user device to play current content of the first virtual channel according to the first virtual program guide, wherein, when the command detection unit detects an additional channel surfing command of the specific user, the virtual broadcast unit provides content of the second virtual channel to the user device, thereby allowing the user device to play current content of the second virtual channel according to the second virtual program guide ([0084-0099]), note remarks in claim 1.
               As to claim 10, NOLL further discloses  wherein the program on-demand module further comprises a message library unit for storing a plurality of not-on-demand multimedia messages, wherein the virtual channel management unit associates the not-on-demand multimedia messages with the virtual channel, and the virtual program guide further comprises data descriptive of points in time when the multimedia messages are played, thereby allowing the multimedia programs on-demand to alternate with the not-on-demand multimedia messages when broadcast with the virtual channel ([0049-0050], [0071-0075] and [0092]), note NOC streams rich media and further provides alerts on the virtual channel and further discloses that, alerts may interrupt the primary content stream, the user may pause while viewing the alerts to resume viewing later or alternatively alerts may be provided on a separate window, furthermore generates special low bandwidth virtual channels or control channels with the GUI, which are used for providing programing information, including displaying banners and other rich personalized information and supports inserting of targeted ads, e-commerce opportunities, banners, etc., encoding with descriptive information that are displayed at some specific intervals.
              As to claims 11-14, NOLL further discloses wherein due to insertion of the not-on-demand multimedia messages, according to the virtual program guide, a said multimedia program on-demand is immediately followed by one of the not-on-demand multimedia messages and starts or ends hourly and wherein, due to insertion of the not-on-demand multimedia messages, according to the virtual program guide, a said multimedia program on-demand is immediately followed by one of the not-on-demand multimedia messages and starts or ends at a specific point in time, wherein the message library unit stores the plurality of not-on-demand multimedia messages locally and wherein the message library unit is connected to Internet and uses a run-of-network model by storing the plurality of not-on-demand multimedia messages remotely ([0012], [0071], [0092-0095] and [0112-0117]), targets ads, alerts , e-commerce and other rich media to clients.
	As to claims 15-16, NOLL further discloses wherein the specific user is an unregistered user to the multimedia server and wherein the program on-demand module further comprises a message library unit for storing a plurality of not-on-demand multimedia messages, wherein the virtual channel management unit associates the not-on-demand multimedia messages with the virtual channel, and the virtual program guide further comprises data descriptive of points in time when the multimedia messages are played, thereby allowing the multimedia programs on-demand to alternate with the not-on-demand multimedia messages when broadcast with the virtual channel when the specific user is an unregistered user to the multimedia server ([0012], [0071], [0092-0095] and [0112-0117]), targets ads, alerts , e-commerce and other rich media to clients.
	As to claim 17, NOLL further discloses a user device for operating in conjunction with the multimedia server of claim 1, the user device comprising: a processing unit; and a communication unit for communicating with the multimedia server, wherein the processing unit sends the selection 
	As to claim 18, the claimed “A multimedia server….” Is composed of the same structural elements that were discussed with respect to claim 1.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG